DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are remaining in the application.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patents listed in the Final Rejection mailed on 6/05/2020 has been reviewed and is accepted.  The terminal disclaimer was approved on 11/30/2020 and has been recorded.
Allowable Subject Matter
4.	Applicant’s approved TD overcomes all previous rejections as presented in the Final Rejection mailed on 6/05/2020.
5.	In view of the foregoing, the remaining claims 1-13 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest the claimed bracket for a transom-mounted fluid hinge system having at least one mounting plate at least one mounting plate connected at a lower distal end to a horizontal bracket portion, wherein said horizontal bracket portion extends forward and aft of a transom of a watercraft in bow to stern axial displacement; the horizontal bracket portion abutting an underside of a hull of a watercraft sitting flush with the underside of the watercraft; at least one fluid hinge receiver located at a forward distal end of the horizontal bracket portion to contain a planar surface of a trim tab; and said fluid hinge receiver is without any load from the planar surface except at rest keeping the planar surface from descending below a horizon parallel to that of a horizon of the hull, as recited by applicant.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The 
8.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/18/2021